 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDColonna'sShipyard,IncandUnited IndustrialWorkers,Service,Transportation,Professionaland Government of North America,Local 14, oftheSeafarers InternationalUnion of NorthAmerica,Atlantic,Gulf,Lakes and InlandWatersDistrict,AFL-CIOCases5-CA-17937, 5-CA-17882, and 5-CA-18015March 8, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 6, 1987, Administrative Law JudgeClaude R Wolfe issued the attached decision inthis proceedingThe Respondent filed exceptionsand a supporting brief and the General Counseland the Charging Party each filed cross-exceptionswith a supporting and answering brief On August13,1987, theNationalLabor Relations Boardissued an unpublished Order, reopening the recordand remanding the proceeding to the judge for fur-ther hearing, in which it ordered that the hearingbe reopened to receive evidence on the Respondent's responsibility for Supervisor Bernard Chitty'santiunionpetitionunder the test ofMontgomeryWard & Co,115NLRB 645 (1956) The supple-mental hearing for this limited purpose was held onDecember 1 and 2, 1987, and on February 24,1988, the judge issued the attached supplementaldecisionThe Respondent filed exceptions and asupporting brief The General Counsel filed crossexceptions and a supporting and answering briefThe Charging Party filed cross-exceptions and asupporting brief, to which the Respondent filed ananswering brief The Respondent filed a motion tostrike the General Counsels answering brief andthe General Counsel filed a response to the motionThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the record and the at-tached decisions in light of the exceptions andbriefs' and has decided to affirm the judge's rul-ings,findings,2 and conclusions and to adopt therecommended Order as modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent, Colonna's Shipyard, Inc, Norfolk, Vir-ginia, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied1Substitute the following for paragraph 2(a)"(a) Furnish the Union, on request, the informa-tion requested in its letter of February 26, 1987 "2Substitute the attached notice for that of theadministrative law judgeWe correct the following inadvertent errors in thejudge s decision Inpar 20 of sec III he states that the collective bargaining agreement expired in March 1986 However earlier in his decision he correctly identifeed the date as March 1985 In par 16 of sec III the judge stated Inasmuch as there has been no collective bargaining agreement since March1985 there has been no contract for stewards to monitor It is clearfrom other portions of thejudge s decision however thathe correctlystated that contractual terms and conditions of employment survive theexpiration of a collective bargaining agreement The judge citedLaystromMfg Co151NLRB 1482(1965) in finding that new employees are presumed to support a union in the same ratio as the employees they replaceHowever in his supplemental decision at fn 7 he states that the Boardfound inStationKKHI284 NLRB 1339(1987) that there is no basis forsuch a presumptionThatholding however only applies to sinker replacements not a factor in this proceeding SeePennex Aluminum Corp288 NLRB 439 (1988)We find it unnecessary to rely on thejudge s discussion in sec III par15of his decision concerning the effect of the Unions failure to fileunfair labor practice charges with respect to changes in terms and conditions of employment made by the Respondent following the expiration ofthe contract but preceding the events forming the basis of the instantcomplaint In the absence of relevant complaint allegations we will notspeculate as to the possible merits of issues not before usWe find no ment in the Charging Party s exception to the judge s refusal in his supplemental decision to grant the General Counsels requestfor a general bargaining orderWe find it inappropriate to grant hisremedy given the limited scope of our remand Order and that the General Counsel and the Charging Party are now raising a matter which wasnot the subject of an exception filed against the judge s original decisionThe General Counsel has excepted to thejudge s denial of her requestfor a visitatorial clauseWe agree with the judge SeeCherokee MarineTerminal287 NLRB1080 (1988)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government'We deny the Respondents motion to strike the General Counsel s answeringbriefto its exceptions to the supplemental decision2 Though the Respondent states in its brief in support of exceptions tothe judge s supplemental decision that it does not dispute any of thejudges credibility resolutionswe agree with the General Counsels assettion in her response to the Respondents motion to strike her answeringbrief that the clear tenor of the Respondents brief indicates that it is infact challenging some of these findings The Board s established policy isnot to overrule an administrative law judge s credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are incorrectStandard Dry Wall Products91NLRB 544 (1950)enfd 188 F 2d 362 (3d Cir 1951) We have carefullyexaminedthe recordand find no basis for reversing the findingsThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form, join, or assist any unionTo bargain collectively through representstives of their own choice293 NLRB No 15 COLONNA SSHIPYARD137To act together for other mutual aid or pro-tectionTo choosenot to engage in any of theseprotected concerted activitiesWE WILL NOTrefuse to bargain with United In-dustrialWorkers,Service,Transportation,Profes-sional and Governmentof NorthAmerica, Local14, of the Seafarers InternationalUnion of NorthAmerica,Atlantic,Gulf, Lakesand Inland WatersDistrict,AFL-CIOas the exclusive bargaining rep-resentative of our employees in an appropriate unit,by refusing,on request,to furnish it with informa-tion relevant and reasonably necessary to fulfillingitsrepresentative duties,norwillwe deny itsagents access to our premises for purposes of ad-justing grievances,consulting with unit employees,or observing that terms and conditions of a collec-tive-bargaining agreement are being observedWE WILL NOTtellunit employees that they arenot representedby the UnionWE WILL NOTin any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them by Section 7 of the ActWE WILL immediately furnish the Union, on re-quest,the information it requested in its letter ofFebruary 26, 1986WE WILL notifytheUnion in writing that itsagents may enter our premises for the purposes setforthinarticleXX of the collective-bargainingagreement between us which expired on March 6,1985findRespondent has violated the Act as alleged in thecomplaintOn the entire record,2 and after considering the ableposttnal briefs of the parties, I make the followingFINDINGS AND CONCLUSIONSIBUSINESSOF EMPLOYERColonna s Shipyard, Inc (Respondent) is a Virginiacorporation with an office and place of business in Norfolk,Virginia,where it is engaged in the maintenanceand repair of ships During the 12 months preceding theissuance of the complaint, a representative period, Respondent, in the course and conduct of these business operations, purchased and received at its Norfolk facilitygoods valued in excess of $50,000 directly from pointslocated outside the State of Virginia Respondent is, andhas been at all times material,an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the ActIILABOR ORGANIZATIONUnitedIndustrialWorkers, Service, Transportation,Professional and Government of North America of theSeafarersInternationalUnion of North America, Atlantic,Gulf Lakesand InlandWaters District, AFL-CIO(the Union),isnow andhas been atall times material alabor organizationwithin themeaningof Section 2(5) ofthe ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Factsand FindingsRespondent has recognized and negotiated with theUnion as the collective bargaining representative of itsemployees in an appropriate unit since 19633During thisCOLONNA'S SHIPYARD, INCSteven E Nail Esqfor the General CounselWilliam H Andrews Esqfor the RespondentRichard Gabriele Esqfor the Union iDECISIONSTATEMENT OF THE CASECLAUDE R WOLFE, Administrative Law Judge Thisproceeding was litigated before me at Norfolk Virginiaon 24 and 25 September 1986 pursuant to charges timelyfiled and consolidated complaint issued on 11 July 1986The complaint alleges that Respondent violated Section8(a)(5) and (1) of the National Labor Relations Act (Act)by unilaterally denying the Union access to its facilityand by refusing to furnish it with necessary and relevantinformation, and violated Section 8(a)(1) by telling employees Respondent no longer had a union Respondentadmitsmany of the allegations of the complaint, butdenies the commission of unfair labor practices On thefacts and for the reasons set forth below I conclude andiStephen Burrow Esq on brief for the Union2Respondent in its brief urges me to receive R Exhs 5 and 8 into evidence These documents are respectively dismissals by the Board s Regional Director for Region 5 and the General Counsel of union chargeson grounds there was insufficient evidence to show that Respondent violated the Act by sponsoring Supervisor Bernard Chitty s circulation of apetitionto decertify the Union These exhibits are not probative evidencethatRespondent did or did not engage in unfair labor practices Theyare rather exercises by the General Counsel and his agent the RegionalDirector of the General Counsels unreviewable statutory authority tomake the final decision whether a complaint shall issue The wisdom orcorrectness of that decision is not subject to review by me but that decision is neither determinative of nor admissible evidence relating to issuesbefore me The admissions of these exhibits would I am persuaded beprejudicial errorAccordinglyR Exhs 5 and 8 are again rejected asthey were at hearingSimilarlyR Exhs 22 23 and 24 concerning a decertification petitionfiled by one Richard E Keffer after Respondent had withdrawn recognition from the Union are again as they were at hearing rejected becausethewithdrawal of recognition in February 1986 could not have beenbased on this March 1986 petition and if the February 1986 conduct ofRespondent violated Sec 8(a)(5) of the Act which would rather obviouslyimproperly affect the bargaining relationship itselfGuerdon Industries218 NLRB 658 661(1975) the violation precludes a finding the Respondent in good faith in an unfair labor practice free atmosphere reliedon the March 1986 petitionB & B Gallo Pest Control Services265 NLRB535 539 (1982) Moreover if the withdrawal of recognition in February1986 be not violative of the Act then Respondent thereafter had no bargaining obligation and the March 1986 petition is surplusage2 The unit appropriate for the purposes of collective bargaining withinthe meaningof Sec 9(b) of the Act isContinued 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbargainingrelationship the parties entered into severalcollective bargainingagreements,the latest one expiring6March 1985 Negotiations for a new contract commenced in early 1985 and continueduntil 8March 1985,when Respondent made what it termed its final and bestoffer After securingthe namesand addresses from Respondent, the Union, on 28 March 1985,mailed a summary of Respondents proposal to unit employees, together witha mailballot they were requested to mark aseither an acceptance or rejection of Respondents proposalThe employees were further instructed to seal andmail theirballots to the Union's post office box by 11April 1985Before the ballots were due, Bernard Chitty filed a decertification petition4with the Board s Regional Officeon 4 April 1985 Shortly thereafter, Chitty presentedThomas Godfrey Jr, director of financeand administration for Respondent, with employeesignatureson sheetsof paper bearing the following headingWe the employees of Colonna s Shipyard, Incwish to remove theUIW as our bargaining representativeWe do not needthis union as we would rather deal with the company directlyRespondent was not presented with the original documents bearingthe employeessignatures5Godfrey testifeed that he took no steps to verify the signatures presented by Chitty,is not familiarwith all of them, and didnot see anyonesignThe signatures presented to Godfrey, including 6 which are illegible, number 118 Thepayroll for the week ending 10 April 1985, which includes the petition filing date and probably the dateGodfrey was given thesignaturesby Chitty, shows 216unit employeesEight of the petition signers do notappear on the payroll at all 6 and two others listed onthe payroll, Brook Louk and R E Wallace, are shownas discharged (Louk) and laid off during a probationaryperiod (Wallace)Neither is credited with any hoursworked that week I conclude both were terminatedprior to that week For purposes of this computation thesix illegiblesignaturesare counted as valid Accordinglyeliminatingthe 10signersnot employed during the weekthe petition was filed and reported to the Respondent byChitty and deducting Louk and Wallace from the payroll, comparison of Respondent's payroll with the signalures delivered by Chitty indicates that 108 of 214 employees signed the petition This figure is however alsoquestionable because five the signers' are listed as supervisors on the 2 March 1986 payroll Thereisnoseparatelistingoridentification of supervisors on the 10 April1985 payroll received in evidence as Respondents ExhibAll production and maintenance employees employed at Respondcuts shipyard on Indian River Road at Norfolk Virginia excludingoffice clerical employeesoffice janitor porter salesmen guardswatchmen professional employees foremen superintendents and allother supervisors as defined in the NationalLaborRelations Act asamended4 Case 5-RD-8906It appears the originals were submitted to the Board s Region 5 withthe decertification petitionNo party sought to place them in evidence6 Bruce Bremley Johnnie Clark George Ewell Bill Garrett EdwardHolmes Lewis Hutcheson Jack Phillips and Jeff Phillips'Michael DiGiovanni Randy Haddock Kenneth Holder John Partarn and Aubrey Williamsit21All that can be gleaned from the record indicativeof theirstatuson 10 April 1985 other than their laterlisting assupervisors on 2 March 1986, is their hourlywage in April 1985 of $10 30 for two of them, $10 80 forone, $10 50 for another, and $9 80 for the fifth, all exceeded Bernard Chitty s wage of $9 40 Of the five, therewere four earning $1140 and one at $11 55 in March1986, as opposed to Chitty s $10 50 Respondent hasproffered nothing to clarify the status of these five menI am persuaded that a tentative inference may be drawnfrom their greater wage than Chitty in 1985 and 1986,and their listed supervisorystatus in1986, that they werealso supervisors in 1985 The state of the record on thematter being what it is, and the burden of proving itsgood faith doubt of union majority status resting on Respondentas it does,8which includes, I believe, the dutyto present clear, unambiguous, and persuasive evidence, Iperceive no sound evidentiary basis on which to base aconclusion Respondent could fairly count these five signatures asthose of unit employees or has produced adequate,unambiguousevidence that it had reasonable causeto believe on the basis of a comparison of Chitty's lists ofsignatureswith its payroll of 10 April 1985 that morethan 103 of the 209 unit employees on the payroll hadsigned Chitty's documentsRespondent has simply notmet its heavy burden of proving Chitty's petition, fairlyconsidered,was unambiguous objective evidence theUnion had lost its majority status A decertification petition supported by less than a majority of the unit employees does not, standing alone, provide reasonableground to doubt a union s majority status 9Chitty s petition was dismissed, after a hearing by theRegional Director on 24 January 1986 because Chittywas found to be a supervisor within the meaning of Section 2(11) of the Act No request for review of the Regional Director's decision was filed That decision therefore is the law of that case Chitty s status was not relitigated before meAccording to Godfrey, Respondent decided to withdraw recognition from the Union on 20 or 21 February1986 and implemented that decision on 24 Februarywhen it denied the Union access to its premises If oneincludes the six illegible signatures on the Chitty petition,75 of the signatories were employed in the appropriateuniton 24 February which then numbered 358 Respondent thus had no reasonable basis at the time of itswithdrawal of recognition 10 to believe the Chitty petition was objective evidence the Union had lost majoritystatusRespondent had earlier questioned the Union s majonty by letter of 18 September 1985 to Brian Doherty theUnion's Atlantic region coordinator, i i but had not withdrawn recognition8 See e g LouisPappas Restaurant275 NLRB 1519 (1985)CelaneseCorp95 NLRB 664 (1951)TerrellMachine Co173 NLRB 1480 (1969)eDresser Industries264 NLRB 1088 (1982)10 SeeNLRB Y Gulfmont Hotel Co362 F 2d 588 589 (5th Cir 1966)for the proposition that Respondent to prevail must have had a reasonsble basis for its asserted belief at the time it withdrew recognitioni i The letter reads as followsContinued COLONNA SSHIPYARD139The complaintalleges,Respondent admits, and theevidence shows that Respondent has on and after 24February 1986, denied the Union access to its facilityRespondent's admissionsand other record evidence further establish that Respondent has, since 28 February1986 refused to comply with the Unions 26 February1986 request for a listing of all unit employees and theiraddresses, dates of hire, classifications, and rates of paySimilarly,Respondent admits, and I find, that on orabout 25 March 1986, Respondent, atting through its supervisor and agent Al Denson, told Respondent's pipeshop employees that Respondent no longer has a unionThe legality of the denial of access, refusal to furnish information, and Denson s statement depends on whetherRespondents withdrawal of recognition was lawfulRespondent urges that it had a good faith doubt of theUnion s majority status because there was (1) employeedissatisfactionwith the Union, (2) union inactivity, and(3) heavy employee turnover in the bargaining unit since1985The General Counsel and the Union argue to thecontraryIn addition to the Chitty petition, Respondent enumerates the following specific factors in support of its contention employees were dissatisfied with the Union, andfurnishes the evidence discussed below in support thereof(a)Employee Statements of Disaffection with theUnion(b)The Lack of Attendance at Union Meetings(c) The Defection of Union Stewards and Dissension on the Bargaining Committee(d)Mass Defections from the Union and theUIW s Failure to Attract New Members at Colonna s since March 1985While the litigation of Chitty s petition proceededtherewere additional things happening on which Respondent bases its contentions Between 8 February and27 June 1985 Respondent received 11 written requestsfrom employees to terminate payment of union dues 2written requests to terminate dues and revoke checkoff, 1to stop dues deductions, and 1 to revoke membershipand dues checkoff Apart from the fact this only reflectsrequests of 15 employeesin a unitof more than 200hardly amass defection,it iswell settled that neitherexpressions of lack of interest in union membership northe number on dues checkoff establish a reasonable doubtThis is in reference to your letter of September 4 1985 concernmg the layoffs at Colonna s Shipyard Inc Colonna s questionswhether your Union represents a majority of the employees at theshipyard and whether you or your Union is authorized to make arequest on their behalf As you know there is a question concerningrepresentation pending before the National Labor Relations Board[This refers to Chitty s petition INotwithstanding enclosed is a list of laid off employees that yourequested Please be advised that furnishing you with a copy of thislistdoes not acknowledge that your Union properly represents Colonna s Shipyard Inc s employees and further that the furnishing ofthis list does not waive the Company s right to contest your Union smajority statusof a union majority, especially in a right to work statelikeVirginia 12Both before and during the processing of the petitionemployees complained about delays and general confusion and inefficiency in the handling of claims under thecontractual health insurance plan, which was referred toby some as the Union s plan Some erroneously believedthat union membership was a prerequisite to receivingbenefits under the plan and that a union membershipcard had to be presented as a condition of claim processingThese incorrect beliefs seem to have stemmed fromadvice from other employees including at least one unionstewardStarting in 1984, Respondent issued severalmemos to employees advising them that they did nothave to be members in order to receive the insurancebenefits and, after the memos issued, took other steps toconvey the proper requirements for medical coverage toemployeesWhen Respondent, after a bargaining impasse, unilaterally implemented a Blue Cross/Blue Shieldplan to replace the old contractual plan, employees expressed their approval of the change Respondent citesUpper Mississippi Towing Co,246 NLRB 262 (1979), forthe proposition that employee expressions of dissatisfacLion with a health insurance plan for which they held theUnion responsible provide an objective basis for doubting the Union's majority The case does not support theargument Employee complaints about the insurance planinUpperMississippiwere only considered a factor because a union official admitted to the employers attorney that the Union could not win an election unless anduntil it developed and implemented a new health insurance plan satisfactory to the employees No such admission ispresent in this case, and I conclude that expressions of unhappiness with the plan or its administrationhave not been shown to be equivalent to rejections ofunion representation in this caseAccording to Godfrey after Chitty s petition was dismissed,and before recognition was withdrawn, severalforemen advised Godfrey that employees wanted to voteon the Union's status and resented the Union's continuedclaimof representationNeither the foremen nor employees referred to were identified by Godfrey At or aboutthe same time, employees Keffer and Jones approachedGodfrey, told him they knew of the dismissal of the petition, said they felt an overwhelming number of employeeswanted to get rid of the Union, and asked whatcould be done Although Godfrey says this conversationwas one of the reasons for withdrawing recognition, heconcedes that he was not given the names of the allegedly dissatisfied employeesThe absence of evidence confirming the expressions of opinion by Keffer, Jones, andthe foremen leaves nothing but speculative conclusionsthat Respondent may not reasonably rely 13Godfrey testified that disagreement among the members of the union bargaining committee the withdrawal12TerrellMachine Co v NLRB427 F 2d 1088 (4th Cir 1970) enfg173NLRB 1480 (1969)Pioneer Inn Associates vNLRB578 F 2d 835(9th Cir 1978) enfg 228 NLRB 1263 (1977)StratfordVisitingNursesAssn264 NLRB 1026 (1982)Odd Fellows Rebekah Home233 NLRB143 (1977)13MRA Associates245 NLRB 676 678 (1979) 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the Union s senior shop steward from the Union s negotiating team, and what he perceived as the inability ofthe bargaining committee to propound a contract proposal reasonable and logical for the employees were factorscausing Respondent to have a serious question of theUnion s majority status in February and March 1985The steward in question, Ardell Wright, allegedly toldRespondent's operations manager, Buck Johnson thatshe did not want to take any part in the negotiationsNeither Wright nor Johnson testified The only evidenceof her statements is hearsay related by Godfrey on thebasis of what Johnson told him Neither disagreementamong members of the Union s team nor Wright s decision not to participate further in the negotiations can belogically interpreted as evidence that employees nolongerwish to be represented by the Union 14 Moreover, for whatever it is worth Godfrey s conclusion astowhat might be a reasonable and/or logical contractproposal by the Union is entitled to no deference andproves nothing but his opinionLow attendance at a union meeting to vote on Respondent s proposal and other meetings the Union s failure to attract new members since the parties reached abargaining impasse in March 1985, the Union s failure toprocess grievances, file unfair labor practice charges, orrequest bargaining over unilateral changes made by Respondent, the failure to appoint new union stewards tomonitor the contract after March 1985 and the fact thatonly 70 employees took part in the ratification vote onRespondents last offer, are all offered as support for agood faith doubt of union majority statusThe low attendance at meetings contention is based onemployee reports to Godfrey particularly that onlyabout 30 employees were present and voted on 8 March1985 to reject Respondents contract proposals Doherty,the Union s vice president, estimates there were closer to50Which is more nearly correct is of no consequencefor the Board and courts have held that poor attendanceat union meetings does not warrant an inference that anyemployees do not desire continued union representation,particularly in a right to work state, which Virginia is 16The same reasoning applies to the matter of only 70 employees voting on ratification This does not mean thosewho did not vote thereby rejected union representationWhether the Union attracted new members is of no consequence because it is also well settled that resignationfrom or failure to acquire union membership does notsupport an inference of rejection of union representation 16 As to grievances the Union had filed very fewgrievances over the many years that its majority statuswent unchallenged It filed one in 1985 prior to the expiration of the last collective bargaining agreement Thiswas processed by the parties, but when the Union attempted to file a grievance over a discharge after theagreement expired the Respondent refused to process iton grounds there was no contract and the termination14Flex Plastics262 NLRB 651 657 (1982)InternationalMedicationSystems253 NLRB 863 868 (1980)15 See e gHutcheson Hayes International264 NLRB 1300 1306-1307(1982) and cases cited therein16TerrellMachine Co173 NLRB 1480 1481 (1969) enfd 427 F 2d1088 1090 (4th Cir 1970)was final Respondent cannot be permitted to rely on afailure to file grievances when it serves notice it will notaccept themMoreover, it appears that the filing of onlyone or two grievances a year has not been an unusualoccurrence over the more than 20 year period of amicable relations between the parties The Union s conductwith regard to grievances in 1985 does not show anydiminution of the Union s majority status Likewise Respondent s reliance on the Union s failure to file chargesorrequestbargainingoverRespondents unilateralchanges in wages, hours, and working conditions asreason for questioning the Union s majority is patentlywithout merit The parties agree the changes were madeby Respondent after a good faith impasse was reached innegotiationsThe Union took no action other than aletter of protest on the matter because it received legaladvice that Respondents conduct was proper and legalaction would be unsuccessful How Respondent can seekto rely on the Unions failure to demand bargaining ortake legal action doomed to fail against lawful conductas support for an asserted doubt of the Union s majorityis puzzling indeed but I need not decipher this reasoningbecause the facts do not support the inference Respondent drawsUnlikeNu Southern Dyeing & Finishing 17on whichRespondent relies to support its argument that the Unionfailed to appoint stewards to monitor the contract thereisno evidence here that it was practically impossible toget anyone to hold union offices in the plant' during thecontract term, as was the case inNu Southern,or at anyother timeAll this record shows is that in 1985 onesteward left Respondents employment another resignedthe position and neither have been replaced Inasmuchas there has been no collective bargaining agreementsinceMarch 1985 there has been no contract for stewards to monitor It is elementary that one cannot monitorwhat does not exist There is no evidence it is practically impossible' or even difficult for the Union to secureshop stewards if and when they are needed It mighthere be noted that Respondents refusal to entertaingrievances since the contract expired practically eliminates a stewards ability to represent employees in enforcing any terms or conditions of employment Accordingly I conclude the failure to appoint new stewardsdoes not, as Respondent contends in and of itself illustrate the difficulties of the UIW in filing union officialpositions and both a low level of UIW activity and littleemployee support of the Union'Respondents personnel manager Rick Wellons testifeed that the employee turnover percentage from 1 January 1985 to 1 January 1986 was 82 7 percent He furthertestified that this is a typical turnover rate, no differentfrom previous years that the total number of employeesused included all employees, not just unit employees andthat he guesses two thirds to three fourths of the employees were in the unit, but is not sure what percentageof the turnover was in the bargaining unitWellons statesthat he does not know whether his statistics include laid17NLRB v Nu Southern Dyeing&Finishing444 F 2d 11 (4th Cir1971) COLONNA S SHIPYARDoff or recalled employees as opposed to termination andnew hires but avers that all laid off and recalled peoplewere treated in his figures as if they were hired Thereare therefore some imponderables in Wellons statisticsMore to the point, the Board has long held that employee turnover standing alone is not enough to establish areasonable doubt of union majority status because newhires are presumed to support a union in the same ratioas those they replace Furthermore, Wellons prepared hisstatistical survey at the request of Respondent's counselfor trial purposes, and Respondent therefore did not havethis information to consider when it engaged in the conduct alleged to be unlawful 18On the record as a whole I conclude that when Respondent engaged in the conduct alleged in the complaint it did not have a reasonable doubt based on objective considerations that a majority of the unit employeeswanted to be represented by the Union Accordingly itisappropriate to discuss the alleged violations of theActWhen Union Representative Mark Evans attempted toenterRespondents premises on 24 February 1986, hewas denied access by the security officer on duty at thegateLes Naghiu, Respondents security directorwasthen paged Naghiu went to the gate met with Evans,and told him Respondent had decided to deny access tounion representatives because Respondent believed theUnion had lost its majority status and had no valid claimof representationRespondent admits that Respondenthas on and after that date denied Union access to its facilityGodfrey testified, and Naghiu agrees, that thepolicy had been to permit access to union agents, but heinstructed Naghiu to exclude them from the premises because Respondent concluded the Union no longer represented the employees I have found this conclusion wasnot based on objective considerationsThe collective bargaining agreement that expired inMarch 1986 contained the following provisionARTICLE XXVISITATIONAny official representative of the Union shall bepermitted to visit the Employers premises duringworking hours for the purpose of adjusting grievances, consulting with employees or observing thatthe terms and conditions of this Agreement arebeing observed, provided the same does not interfere with work in progressThe General Counsel contends the Board agrees andIfind that access provisions such as the foregoing survive the expiration of a collective bargaining agreementHouston Coca Cola Bottling Co265 NLRB 766 777-778(1982)Respondent does not claim and the evidencedoes not show that the Union was utilizing its accessrights in a manner inconsistent with article XX of thecontract or past practice The Board has recently reaffirmed that denial of such access rights for invalid rea18LaystromMfg Co151NLRB 1482 (1965)KingRadio Corp208NLRB 578 (1974)Odd FellowsRebekah Home233 NLRB 143 (1977)141sons violates Section 8(a)(1) of the ActGilliamCandyCo 282 NLRB 624 (1986) The denial of access in GilLiamwas not alleged to violate Section 8(a)(5) as thecomplaint before me does, but it was so alleged and sofound inHouston Coca Cola,supraAccordingly I findand conclude Respondent has violated Section 8(a)(5)and (1) of the Act by denying access to its premises tounion agents seeking admission for purposes encompassed by the terms of the visitation clause set forthaboveThe Union s request of 26 February 1986 for a listingof all bargaining unit employees, together with their addresses, dates of hire, classifications and rates of paywhich Respondent admits it did not honor asks for information relevant and necessary to the Union in performing its duties as the unit employees representativeAll items requested must be produced because they areintrinsic to the core of the employer employee relationship, 19 and presumptively relevant to the Union s roleas bargaining agent' 20 Respondents refusal to carry outitsduty to furnish this mfoimation21 violated Section8(a)(5) and (1) of the ActThat Respondents supervisor and agent Al Densontold employees, as Respondent concedes he did that Respondent no longer hasa union isfound to violate SecLion 8(a)(1) of the Act because the Board has held thatsuch deliberate misstatements at a time when the employer has unlawfully withdrawn recognition from a unionserves to undermine employee support for the Union andviolated the Act 22CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct2The Union is a labor organization within the meaning of Section 2(5) of the Act3By refusing on and after 26 February 1986 to furnish the Union with the names addresses dates of hireclassificationsand rates of pay for all employees in thebargaining unit representated by the Union, Respondentviolated Section 8(a)(5) and (1) of the Act4 By denying access to its premises to union agentsseeking admission for purposes of adjusting grievancesconsulting with employees or observing that the termsand conditions of collective bargaining agreement arebeing observed Respondent violated Section 8(a)(5) and(1) of the Act5By telling employees they are not represented bytheUnionRespondent violated Section 8(a)(1) of theAct18 SanDiego Newspaper Guild v NLRB548 F 2d 863 867 (9th Cir1977)Procter & Gamble Mfg Co v NLRB603 F 2d 1310 1315 (8th Or1979)20 Bozzuto s Inc275 NLRB 353 (1985) quotingGeorgetown HolidayInn235 NLRB 485 486 (1978)21NLRB v Acme Industrial Co385 U S 432 437 (1967)22Flex Plastics262 NLRB 651 659 (1982) 142DECISIONSOF THE NATIONAL LABORRELATIONS BOARDOn these findingsof fact andconclusions of law, andpursuant to Section10(c) of the Act,I issue thefollow-ing recommended23ORDERThe Respondent, Colonna's Shipyard, Inc., Norfolk,Virginia, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with United Industrial Work-ers,Service,Transportation, Professional and Govern-ment of North America, Local 14, of the Seafarers Inter-national Union of North America, Atlantic, Gulf, Lakesand Inland Waters District, AFL-CIO as the exclusivebargaining representative of the employees in the follow-ing bargaining unit by refusing to furnish it with infor-mation it requests that is relevant and reasonably neces-sary to fulfilling its duty to represent the employees:All productionandmaintenanceemployees em-ployed at Respondent's shipyard on Indian RiverRoad at Norfolk, Virginia, excluding office clericalemployees, office janitor-porter,salesmen,guards,watchmen, professional employees, foremen, super-intendents, and all other supervisors as defined inthe National Labor Relations Act, as amended.(b)Refusing to bargain with the Union by denying itsagents access to Respondent's premises for purposes ofadjusting grievances, consulting with unit employees, orobserving that terms and conditions of a collective-bar-gaining agreementare being observed.(c) Telling unit employees they are not represented bythe Union.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirSection 7 rights.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Immediately furnish the Union with the informa-tion it requested by letter of 26 February 1986.(b)Notify the Union in writing that its access to Re-spondent's premises has been restored for the purposesenumerated in article XX of the collective-bargainingagreement between the parties which expired 6 March1985.(c) Post at its Norfolk, Virginia facility copies of theattached notice marked "Appendix."24 Copies of thenotice, on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately on receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-23 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.24 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."sonable steps shall be taken by the Respondent to insurethat these notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent has taken to comply.2525 The circumstances of this case do notwarrant the inclusion of a vi-sitatorial clause authorizing the Board,for compliancepurposes, to obtaindiscovery from Respondent under theFederal Rulesof Civil Procedureunderthe supervisionof any United States court of appealsenforcing thisOrder.SUPPLEMENTAL DECISIONCLAUDE R. WOLFE, Administrative Law Judge. Iissued a decision in this proceeding on 6 February 1987.By Order of 13 August 1987, the Board directed that therecord be reopened for the limited purpose of inquiringinto Respondent's alleged involvement with, and possibleresponsibility for Supervisor Bernard Chitty's solicitationof employee signatures in support of the decertificationeffort in Case 5-RD-890.1Chittywas included within the bargaining unit andcovered by the collective-bargaining agreement. The testfor determining Respondent's responsibility for Chitty'sconduct is set forth inMontgomeryWard & Co.,115NLRB 645 (1956), in which the Board states, in relevantpart:When a supervisor is included in the unit by agree-ment of the union and the Employer and is permit-ted to vote in the election, the employees obviouslyregard him as one of themselves. Statements madeby such a supervisor are not considered by employ-ees to be the representations of management, but ofa fellow employee. Thus they do not tend to intimi-date employees. For that reason, the Board has gen-erally refused to hold an employer responsible forthe antiunion conduct of a supervisor included inthe unit, in the absence of evidence that the em-ployer encouraged, authorized, or ratified the super-visor's activities or acted in such manner as to leademployees reasonably to believe that the supervisorwas acting for and on behalf of management. How-ever, a supervisor, although mistakenly permitted tovote in the election by agreement of the parties, re-mains an arm of management.To the extent, there-fore, that an employer's accountability for the con-duct of a supervisor does not depend on employeereaction, the employer's responsibility for the super-visor's action is not affected by the fact of inclusionin the unit. Hence, an employer is chargeable withknowledge of union activities acquired by such asupervisor.And the supervisor's statements are ad-missible as evidence of his employer's motivation indischarging individuals. In neither of these situa-tions is employee reaction a condition to employerresponsibility.'As noted in my originaldecision,the petitionin Case 5-RD-890 wasdismissed because itwas filed bySupervisorChitty. COLONNA SSHIPYARDThe hearing was reopened and evidence relating to theremand order was taken from the parties on 1 and 2 December 1987 After considering the additional evidence 2the demeanor of the witnesses as they testified, the ableposttrial briefs filed by the parties on 29 January 1988,and the applicable precedents, I make the following findingsand conclusionsThe decertification petition in Case 5-RD-890 wasfiled by Chitty on 4 April 1985 Thomas Godfrey, Respondent s director of finance concedes that Respondentsupported the employees decertification petition after itwas filed and, on 10 April 1985 Respondents president,W W Colonna, Jr, addressed a letter to employeesreading, in pertinent part, as followsWe have been advised by the National Labor RelationsBoard (Board) that the Colonna employeeshave filed a petition with the Board indicating thatthey no longer wish to be represented by the unionWithin the next several weeks, a hearing will beheld to determine the details of the secret ballotelectionRemember, our federal government protects yourright to vote in this secret ballot election and to getrid of the union, if that is your desire Over the nextseveral weeks, I look forward to meeting with youpersonally to discuss the many advantages of aunion freecompany In the meantime, I would behappy to personally discuss with you any questionsthat you may have concerning this procedureIn addition to supporting the 5 April 1985 petition afteritwas filed, Respondent relied on the signatures solicitedby Chitty prior to filing the petition as evidence in support of its contention it had a good faith doubt of theUnion s majority status based on objective considerationswhen it withdrew recognition on 24 February 1986 Ithas been held that by expressly relying on a petition circulated by a nonsupervisory employee3 or a supervisorin the unit4 as a ground for challenging a union s majonty an employer condones and ratifies the conduct of thatemployeein securingthe petition signatures There is noneed however to rely on that narrow ground to find employer responsibility here, nor would such a finding resolve the issue of responsibility for Chitty s conduct atthe time he was so engaged Significant and persuasiveevidence of Colonna s responsibility is found in the testimony of employeewitnessesregarding Chitty s conduct2 Chitty isdeceasedHis pretrial affidavit given to a Board agent wasreceivedin evidence consistent with Fed R Evid Sec 804(b)(5) and numerous Board decisions such asCentralFreight Lines250 NLRB 435(1980)TheBoard has specifically held that although admissible such anaffidavitmust be evaluated with maximum caution andonly be reliedon if and when consistent with extraneousobjectiveand unquestionablefactsUnitedSanitationServices262 NLRB 1369 1374 (1982)IndustrialWaste Service268 NLRB 1180fn 1 (1984)A rule ofcautiousscrutinyalso applies to the testimony of witnesses regardingconduct of the deceased See e gSearsRoebuck & Co224 NLRB 558 (1976)GoodwaterNursing Homes222 NLRB 149 fn 2 (1976)Consistent withthe foregomg instructions I have evaluatedChitty s affidavithis testimony in Case5-RD-890 and testimonyby others about Chittys conduct with greatcaution when such evidence has been relevant to this proceedinga PrimroseSuper Market of Salem171NLRB 1028 1036 (1968)1ConnecticutDistributors255 NLRB 1255 1261 (1981)143while he was soliciting signatures prior to the filing ofthe petitionAccording to Murray Cahoon formerly employed byRespondent as a machinist, he observed Chitty passinghis petition to four employees while they were workinginMarch 1985 Cahoon asked Chitty to let him see thedocumentChitty rejoined that he would if Cahoonwould sign it Cahoon then opined that the petition wasfull of crap To which Chitty replied that is the waythe company wants it They want the union out of theyardChitty then walked over to the production trailerwhere he stopped and talked to productionmanagerBuck Johnson, Superintendent Bruce McCricket,5 and acouple of other employees As they talked, Chitty heldthe petition down by his leg Cahoon did not overhearthe conversationPrior to talking to Chitty that day,Cahoon had been told by his brother in law, Jimmy Ballance,who is stipulated to be a leadman and statutory supervisor, that Chitty was passing a petition around Onanother occasion, within the same week, according toCahoon, when Chitty and Sid Johnson, foreman and stipulated statutory supervisor and others were working together, he heard Sid Johnson sayWe have enough signatures to get the union out of the yardOn crossexaminationRespondents counsel elicitedfrom Cahoon testimony that when Cahoon saw Chittysolicit the four men to sign he also heard Chitty tell oneemployee it could jeopardize his job if he did not signNotwithstanding Cahoon s acknowledgement he did notexamine the document Chitty had I conclude from allthe circumstances and the absence of evidence thatChitty was securing signatures for another purpose thatitwas the petition seeking decertification of the UnionCahoon s testimony is credited I have considered that hewas discharged by Respondent about 3 months beforethe reopened hearing for insubordination but this consideration is outweighed by the fact he appeared to be testifying truthfully as best he recalled and without malice orfabrication and the further fact that his testimony is uncontrovertedJimmyBallancescomment to Cahoonabout the existence of Chitty s petition confirms Godfrey s testimony that employees, foremen, and everybodywere talking about Chitty s petition at the time it wasbeing circulatedThere is no evidence Respondent tookany steps during the solicitation by Chitty to disavow hisconduct or to assure employees it was neutral with respect to Chitty s conduct and I therefore find Respondent took no such stepsWith respect to Chittysstatementstestified to byCahoon they must be evaluated in the light ofMontgomeryWard'scareful instruction that a supervisor includedin the unit remainsan armof management and may makestatements in the nature of admissions for which his employer must bear the responsibility That this remains thelaw is clear from the Board's adoption of AdministrativeLaw Judge Stone s explication of the applicable rule inConnecticut Distributors,supra at 1259-1261 Thus, whenChitty told Cahoon that Respondent wanted the petition°Buck Johnson is deceased BruceMcCncketSid Johnson andJimmy Ballance did not testify Chitty s affidavit does not contradictCahoon 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand wanted the Union out of the yard he was acting asRespondents agent making an admission against interestthatRespondent was supporting Chitty s solicitation inan effort to rid itself of the UnionMoreover, Sid Johnsons comment to Chitty and others thatwe hadenough signatures to get the Union out of the yard mayfairly be considered an admission by a supervisor andagent not included in the unit that Respondent supportedthe solicitation and would utilize its fruits as a basis forrejection of the UnionWilliam Hill was an employee when Chitty was soliciting signatures for the petition in 1985, but was laterforced to resign for reasons unrelated to union or otherprotected activityHill signed Chitty s petition on 29March 1985 and relates the following sequence ofeventsOn 28 March 1985 Chitty asked him to sign thepetition to do away with union representation, andstatedThis is for getting rid of the union The company is going to offer you a lot of benefits and help youout in the long runHill walked away without respondingOn 29 March after the whistle blew to start theworkday, Chitty called Hill into his office as usual to receive a job assignmentWhen Hill was receiving his assignment, Chitty said,While I have got you here goahead and sign this," referring to the petition which layon the desk Hill and employee Bruce Perkins signedWhile the signing of the petition was taking place, employee Jack Jones came in with another copy of the petition, and told Chitty he had secured a lot of signaturesthe night before Chitty replied that he would talk toJones later Bruce Perkins did not testify Neither Chitty s pretrial affidavit nor his testimony in Case 5-RD-890 speak to Hill's testimony Hill s testimony is therefore uncontroverted Even though Hill may feel some resentment against Respondents handling of his forced resignation,which he denies, nothing in his demeanor histestimony or elsewhere in the record convinces me thathis testimony is a fabrication or embellished for this proceedingCrediting Hill s testimony as I do, I concludethat Chitty s 28 March comments to Hill conveyed thatRespondent would provide additional benefits and otherassistance to employees if it was rid of the Union I donot find that this statement violated Section 8(a)(1) because it is not so alleged and for the further reason thatChitty was a unit member SeeMontgomery Ward,supraIdo however find that Chitty s statement indicated toHill that Respondent was supporting Chitty's decertification efforts, and is in the nature of an admission by anagent of Respondent that it in fact was Hill s testimonyalso demonstrates that Chitty used his office for the purpose of soliciting signatures during the workday and as aplace for other participants in the decertification effort toreport their progress to ChittyDale Tiller a sometimes confused witness who wasdischarged in June 1986, testified that, during a conversation with Chitty in March 1985, Chitty advised him theinsurance plan offered by Respondent in negotiationswas better than that of the UnionWhen Tiller said hewould like to know more about it Chitty arranged ameeting with Thomas Godfrey for later that day According to Tiller, Chitty took him to Godfrey s officewhere Godfrey explained the insurance plan to him forabout 2 1/2 hours Tiller claims Chitty was there thewhole time and left the office with Tiller Later that day,in the storeroom, Chitty asked if Tiller was ready to signup Tiller thinking he was being asked to subscribe forinsurance, said he was Chitty gave him the petition seeking the expulsion of the Union as employee representativeTiller refused to sign Chitty said this was what hewanted Tiller to sign Tiller protested he thought Chittyhad asked him to sign for insurance Chitty said that wasnot the case and that once the Union was busted out ofthe yardTiller could sign up for insurance Tiller stillrefused to sign Chitty said he had to sign then becauseChitty was taking the petition to Richmond that nightThey then repaired to the office of Blackie' Blackwood storeroom foreman and stipulated statutory supervisorThere Blackwood further explained the insuranceWhen Tiller asked why Blackwood had not explained itearlier,Blackwood said he did not want to get involvedand was a neutral party After this Tiller/Blackwood exchange, Chitty told Tiller that the Company had bustedhim back so that he could pass the petition around Tilleralso testified that during the time period Chitty was soliciting signatures for the petition, Sid Johnson told himthatthey are going to get rid of the union and that ITiller was on my way out, tooNeither Blackwood nor Sid Johnson testified Chittyin his 5 June 1985 pretrial affidavit, states, in relevantpartIdid tell some employees that in my opinionthere was a possibility that the company may putthe insurance plan they proposed to the unionduring negotiations in effect if the union was votedout I also told some employees what I knew aboutthe insurance plan From what I have heard aboutthe plan it is almost thesame insuranceplan that Ihad when I worked for about 4 1/2 years at AlliedIdid not take any employees to see Tom Godfrey, the companysassistantbusinessmanager todiscuss the insurance and pension plans the company proposed to the union I told employees that ifthey wanted to know more about the plans to goand see Godfrey Its (sic) my understanding thatone or two employees went and saw Godfrey, but Ididn t go with them I know for sure that one employee went to see Godfrey after work one day Iknow this to be true because Billand I wereleaving work that day and he told me that he wasgoing to see Godfrey I didn t go into the office Ileft the yardInever told any employees that I had beenbusted back from leadman so that I could passaround the petition I have never been a leadmanwhile working for the companyOn 24 July 1985 Chitty testified in Case 5-RD-890 Theportions of the transcript of record in that case placed inevidence by the parties reveal nothing relevant to Tiller stestimony, and affirmatively show Chitty was precludedby the hearing officer from testifying regarding his circulation of the petition or any possible involvement of theRespondent in that circulationTiller testified at the COLONNA SSHIPYARD145same representation case hearing The portions of his testimony, on 25 July 1985, at that hearing which wereplaced in evidence in the case before me and his swornstatement given to the Board on 24 April 1985, are consistentwith Tiller s testimony before me in this caseexcept for the fact that when he testified on 25 July1985, he placed the time of Chitty s comments aboutbeingbusted back as roughly around MayTiller s24 April 1985statementplaces it on 27 March 1985 Inasmuch as the event thus clearly took place prior to 24April 1985, I find 27 March 1985 is the more probabledateGodfrey testifies that he had two discussions withTiller of approximately 15 or 20 minutes each in whichthey discussed the insurance plan proposed by RespondentGodfrey asserts that Chitty was not present duringthese discussions, but does not recall whether Tiller toldhim that Chitty had sent him to Godfrey to talk aboutinsuranceGodfrey explains that employees had questions about Respondents insuranceplan and he becamethe one who explained the plan to them when they inquired about itTiller s testimony is clearly not of recent invention orsignificantly inconsistent with prior statements I do nothowever, believe it likely that Godfrey would spend 21/2 hours with him explaining the insurance plan It ismore probable and I credit Godfrey that his meetingswith Tiller were of 15 to 20 minutes in duration I further credit Godfrey, who was quite certain and believable on this point, that Chitty was not present during theGodfrey/Tiller conversations I credit Tiller that Chittyconducted him to Godfrey for the insurance explanationTiller'suncontroverted testimony regarding Sid Johnson s commentsisbelievable and credited The failure ofBlackwood to testify and the absence of any other goodreason not to credit Tiller regarding his talk with Blackwood persuade me that Tillers recitation is truthfulTreating the affidavit of Chitty and the various statements of Tiller regarding Chitty s conduct with cautionas established law requires I credit Tiller in which heand Chitty differ regarding the content of Chitty's statementsTillerwas imputing the same conduct to Chittywhile Chitty was still alive, and Tiller was thenstillanemployee not likely to falsely testify against those whocontrolled his employment futureFederal Stainless Sink197 NLRB 489 491 (1972) I therefore cannot concludethat Tiller s testimonyisdesignedto take advantage ofChitty's inability to now reply nor do I conclude thatTiller s discharge prior to his current testimony but afterhis earlier consistent sworn statements is any reason tonow disbelieve him I detected nothing in his demeanorto warrant discounting his testimony, and the mere fact IcreditGodfrey over Tiller on some points does not require a finding of falsusin uno,falsus in omnibusNLRB v Universal Camera Corp179 F 2d 749 754 (2dCir 1950)Here againChitty has made an admission thatRespondent was supporting his decertification conductand Sid Johnson admits Respondent is trying to get ridof the UnionThe General Counsel also presents Michael Richardstestimony that in early March 1985, about 2 weeksbefore he saw the petition being circulated by employeesKeffer and Jones he overheard employee Poindexter andBilly Colonna III Respondents special projects manager,discussing the pension plan and how employeeswould benefit if the Union were not present Richardsentered the conversation by asking how employeeswould benefit Colonna said the 60 cents devoted to thewelfare plan would return to employees and the otherbenefitswould be as good or better if the Union wereout Colonnas statementsare not alleged to be unlawful,and do nothing to establish any connection between Respondent and Chitty s conductThere is sufficient evidence to conclude that Chitty,and other employees, solicited employee signatures forthe decertification effort during working time The evidence is equallyas strongthat various other types of solicitations, including prounion solicitation,were permitted during working time I am persuaded that Respondent s solicitation and distribution rules were simply notbeing enforced in 1985 either prior to, during, or aftertheMarch solicitationThat they may have been enforced sometimelater in 1986 is irrelevant to the inquiryinto Chitty's conductGodfrey acknowledges that Chitty s solicitation conduct was widely discussed at Respondents facility whileitwas going on, and that Respondent supported the decertification effort after the 5 April 1985 petition wasfiled by Chitty The 10 April 1985 letter of Respondent sPresidentW W Colonna Jr, confirms that support, andRespondent adopted the results of Chitty s efforts as abasisfor withdrawing recognition Chitty as an arm ofmanagement,made statements in the nature of admissions that he was acting on Respondents behalf" whenhe solicitedsignaturesfrom Cahoon Hill, and TillerSimilarlySidJohnson'scommentstestifiedtobyCahoon and Tiller imply company involvement in Chitty s effortsThe statements of Chitty and Sid, Johnsonare sufficient to warrant findings that (1) Respondent'sagentsacted in such a manner as to lead employees reasonably to believe Chitty was acting for and on behalf ofmanagement, and (2) Respondent encouraged and authorizedChitty s solicitationAccordingly, I concludeand find that Respondent is responsible for Chitty s actsin circulating the decertification petition in March 1985and may not rely on the signatures secured by Chitty asa basis for withdrawing recognition This conclusion andfinding reinforces my earlier conclusion to which I nowadhere 7 that Respondent has not demonstrated sufficientobjective evidence to support its asserted good faith andreasonably grounded doubt of the Union s majoritystatuswhen Respondent withdrew recognition from theUnion in February 1986Additional Matter Raised on RemandAt the outset of the hearing on remand, counsel forthe General Counsel advised he would ask as additionalremedy thatRespondent rescind its withdrawal of recognition and that a general bargaining order be granted6Connecticut Distributorssupra at 12617My originaldecisionreciteda presumptionthat new hires support aunion in the same ratio as thosethey replace The Board has since foundthere is no basis for sucha presumptionBuckley Broadcasting Corp 284NLRB 488 (1987) 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin this case"I advised the General Counsel that I wasnot inclined to grant these additional remedial measuresIn his posttrial brief on remand,counsel for GeneralCounsel states that, `based upon his findings that the Respondent improperlywithdrew recognition from theUnion,a matter which has been fully litigated,we are requesting that the Administrative Law Judge expand theproposed remedy to recognize and bargain with theUnion "The complaint does not allege nor has the GeneralCounsel sought to amend it to allege either that Respondent has violated the Act by refusing to meet andbargain on request or by unlawfully withdrawing recogration from the Union Counsel for the General Counselappearing in the original hearing in September 1986 specifically pointed out in his posttrial brief at page 5, footnote 9,Respondent'swithdrawal of recognition wasnever the subject of any unfair labor practice chargefiled by the Union and therefore never the subject of anyunfair labor practice complaint allegation'To the extentmy earlier decision states or implies that the withdrawalof recognition was unlawful under the Act, my decisionis in error because the General Counsel specifically declined to so allege The most that I can and do find regarding the withdrawal of recognition is that it was notbased on sufficient objective evidence to support a reasonable doubt of the Union s continuing majority, andtherefore is not a valid defense to a finding that Respondent violated the Act in the ways alleged in thecomplaint It logically follows from the rejection of Respondent s reasons for withdrawing recognition that Respondent'sbargaining obligation continued to exist onand after 24 February 1986, the date of the withdrawalNevertheless,Ido not believe the state of the pleadingsand the General Counsels specific disavowal of any contention the withdrawal of recognition was an unfair laborpractice,notwithstanding the fact the validity,but notthe legality,of the withdrawal of recognition has beenlitigated,will fairly permit me to grant the broad reliefrequested by the General CounselThe record,as supplemented on remand,requires nomodification of the Conclusions of Law or recommendedOrder set forth in my decision of 6 February 1987, andthey are accordingly reissued